DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al. (US Pub 2015/0018957) in view of Melkent (US Pub 2008/0167720).
	With respect to claim 1, Nichols discloses a method of treating a spine (see fig 3, 6 and 10 below), the method comprising the steps of: implanting a spinal implant within a patient, the spinal implant (fig 37, 504) comprising: a first member (Fig 10, 30, 90) comprising a first wall (see fig 10 below) comprising opposite inner (surfaces of 90 and 35 parallel to the longitudinal axis) and outer surfaces (outer surface of 30), the first member comprising a first opening (See fig 10 below) extending through the surfaces and a groove extending into the inner surface (formed by 90 and inner rim 35 paragraph 61), the inner surface defining an axial passageway (fig 10, 31), the first opening being in communication with the axial passageway, the outer surface defining a maximum most diameter of the spinal implant 

    PNG
    media_image1.png
    805
    752
    media_image1.png
    Greyscale

Nichols does not specifically disclose injecting the bone graft through the first opening and into the axial passageway and through the second opening and into the axial cavity.
Melkent specifically discloses injecting the bone graft through the first opening (fig 4, 34) and into the axial passageway (fig 4, 20) and through the second opening (fig 4, 38) and into the axial cavity (fig 4, 23)( paragraph 26 the apertures around the first and second parts (12, 14) are used to inject/load 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nichols to include injecting the bone graft through the first opening and into the axial passageway and through the second opening and into the axial cavity in view of Melkent in order to allow for controlled loading of the implant to promote bone growth throughout the interior.
With respect to claim 11, Nichols discloses a method of treating a spine, the method comprising the steps of: implanting a spinal implant within a patient (fig 37, 504), the spinal implant comprising: an outer body (Fig 10, 30, 90) comprising opposite inner (Surface of 90 and 35 parallel to a longitudinal axis) and outer surfaces (outer surface of 30), the outer body comprising a first port (Fig 10, 1st opening) extending through the surfaces, and a circumferential groove extending into the inner surface (between 90 and 35) the inner surface defining an axial cavity (fig 10, 31) in communication with the axial cavity, the outer surface defining a maximum most diameter of the spinal implant (fig 3), an inner body (Fig 10, 50) having a proximal end and an opposite distal end (See fig 10 below) positioned entirely within the axial cavity (in fig 3), the inner body defining an axial passageway (fig 10, 51) that is coaxial with the axial cavity, the inner body defining a second port (see fig 10 below) in communication with the axial passageway, and a band (Fig 10, 40) positioned in the groove (paragraph 61) and between the outer body and the inner body such that the band spaces the inner body apart from the outer body (fig 12); and injecting bone graft after the spinal implant is implanted within the patient (paragraph 58), wherein the spinal implant is free of bone graft prior to being implanted within the patient (paragraph 58 after insertion the bone graft material is added). With respect to claim 12, Nichols discloses wherein injecting bone graft comprises completely filling the axial cavity and the axial passageway with bone graft 
Nichols does not specifically disclose injecting the bone graft through the first port and into the axial passageway and through the second port and into the axial cavity.
Melkent specifically discloses injecting the bone graft through the first opening (fig 4, 34) and into the axial passageway (fig 4, 20) and through the second opening (fig 4, 38) and into the axial cavity (fig 4, 23)(paragraph 26 the apertures around the inner and outer parts (12,14) are used to inject/load bone growth material in, and figure 5, step 68 happens after locking the expanded implant in place in step 66) to allow for controlled loading of the implant to promote bone growth throughout the interior (paragraph 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nichols to include injecting the bone graft through the first port and into the axial passageway and through the second port and into the axial cavity in view of Melkent in order to allow for controlled loading of the implant to promote bone growth throughout the interior.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of Melkent as applied to claim 1 above, and further in view of Hansell et al. (US Patent 7,811,327).

Hansell discloses a cap (fig 35, 390) having an inner surface (fig 35, 394) that engages the first member (fig 35, 396) such that the cap is rotatable relative to the first member (col. 11, ll. 11), the cap defining a transverse cavity (fig 35, 400); the spinal implant includes a part (fig 35, 398) disposed in the transverse cavity; and the method further comprises: rotating cap relative to the first member to dispose the cap at a selected angle (col. 11, ll. 11), and engaging the part with the first member to fix the cap relative to the first member at the selected angle (col. 11, ll. 21) to provide an end plate with a variety of angular orientations to accommodate various lordotic angles (col. 12, ll. 35-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nichols in view of Melkent to include a cap having an inner surface that engages the first member such that the cap is rotatable relative to the first member, the cap defining a transverse cavity; the spinal implant includes a part disposed in the transverse cavity; and the method further comprises: rotating cap relative to the first member to dispose the cap at a selected angle, and engaging the part with the first member to fix the cap relative to the first member at the selected angle in view of Hansell in order to provide an end plate with a variety of angular orientations to accommodate various lordotic angles.
Claims 7, 9, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of Melkent as applied to claims 1 and 11 above, and further in view of Ahn (US Pub 2011/0004307).

Ahn discloses injecting bone graft into the spinal implant by positioning a tip of a first delivery instrument (fig 8, 870 upper) into the first port (upper hole) and injecting bone graft through the first port (paragraph 65) and into the axial cavity and positioning a tip of a second delivery instrument (fig 8, lower 870) in the second port (fig 8, lower hole) and injecting bone graft through the second port (paragraph 65) and into the axial passageway, wherein the first port has a diameter that matches a diameter of the tip of the first delivery instrument and the second port has a diameter that matches a diameter of the tip of the second delivery instrument (fig 8) to allow the bone growth material to permeate the core of the device (paragraph 65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nichols in view of Melkent to include wherein injecting bone graft comprises positioning a tip of a first delivery instrument into the first opening and injecting bone graft through the first opening and into the axial passageway and positioning a tip of a second delivery instrument in the second opening and injecting bone graft through the second opening and into the axial cavity wherein the first opening has a diameter that matches a diameter of the tip of the first delivery instrument and the second opening has a diameter that matches a diameter of the tip of the second delivery instrument in view of Ahn allow the bone growth material to permeate the core of the device.
s 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of Melkent and in view of Ahn as applied to claims 7 and 9 above, and further in view of Jones et al. (US Pub 2013/0123921).
With respect to claim 8, Nichols in view of Melkent and in view of Ahn discloses the claimed invention except for wherein the first tip has a specific size and or shape that matches a size and shape of the first opening.
Jones discloses the distal tip (fig 5, 32) of a graft insertion tool having a specific size and/or shape that matches a size and shape of the first opening (paragraph 26, mateable and sealable to the port of opening in the prosthesis) to avoid overflow or leakage of the deliverable material (paragraph 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nichols in view of Melkent and in view of Ahn to include wherein the first tip has a specific size and or shape that matches a size and shape of the first opening in view of Jones in order to avoid overflow or leakage of the deliverable material.
With respect to claim 10, Nichols in view of Melkent and in view of Ahn discloses the claimed invention except for wherein the first opening has a size and shape that matches a size and shape of the tip of the first delivery instrument and the second opening has a size and shape that matches a size and shape of the tip of the second delivery instrument.
Jones discloses the distal tip (fig 5, 32) of a graft insertion tool having a specific size and/or shape that matches a size and shape of the first opening (paragraph 26, mateable and sealable to the port of opening in the prosthesis) to avoid overflow or leakage of the deliverable material (paragraph 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nichols in view of Melkent and in view of Ahn to 

Allowable Subject Matter
Claim 20 is allowed.
Claim 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see remarks, filed 2/7/2022, with respect to the U.S.C. 112 rejection of claims 6 and 8 have been fully considered and are persuasive.  The U.S.C. 112 rejection of claims 6 and 8 has been withdrawn. 
With respect to claims 1 and 11 the applicant argues that Nichols does not disclose a groove on the inner surface of the first member or the outer body that the third member are band are placed within. The examiner respectfully disagrees. As amended above the first member or outer member have been amended to include 30 and 90 with the inner surface being described as surface of 90 and inner rim 35 that is parallel to a longitudinal axis of the implant. 90 and 35 make up a groove that the third member or band is held between as described in paragraph 61 of Nichols. 
The rejections are deemed proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773